Citation Nr: 0801715	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-28 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
claimed as right bundle branch block.

2.  Entitlement to a higher initial evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran had perfected an appeal of the matter of service 
connection for left ear hearing loss in September 2005, but 
in November 2005, the RO granted service connection for left 
ear hearing loss.  Accordingly, the benefit sought on appeal 
has been granted in full.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that she is afforded every possible 
consideration.

Migraine headaches are rated based on the number and severity 
of prostrating attacks.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

There is an indication in the claims folder that there are 
outstanding treatment records which have not been obtained.  
There are no emergency room treatment reports for headaches 
of record, and at the time of her August 2005 VA examination, 
the veteran indicated that she occasionally goes to the local 
emergency room for treatment and had made a trip there in the 
last two months.  Those records, and any additional VA or 
treatment records, should be obtained.  The veteran should 
also be afforded a current VA examination to assess the 
number of prostrating attacks which occur.

It does not appear that the veteran's representative, Texas 
Veterans Commission, was afforded an opportunity to complete 
a VA Form 646 in association with the veteran's claims on 
appeal.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
private medical care providers that have 
treated her for headaches since May 2004, 
including any treatment she received in 
an emergency room.  Thereafter, make 
arrangement to obtain these records.

2.  Make arrangements to obtain the 
veteran's treatment records related to 
headaches or a heart condition from the 
VA Tennessee Valley Healthcare System, 
dated since April 2007.  

3.   Make arrangements for a VA 
compensation examination to determine the 
severity of the veteran's migraine 
headaches.  The claims folder should be 
made available to and reviewed by the 
examiner.  

The examiner must provide a detailed 
history of the veteran's headaches since 
May 2004, to include the frequency and 
duration of episodes of migraines, how 
often such headaches are incapacitating 
or prostrating in nature, and whether and 
to what extent such headaches result in 
economic inadaptability.  

4.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  Finally, afford the veteran's 
representative, Texas Veterans 
Commission, an opportunity to complete a 
VA Form 646 concerning the issues on 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



